May 19.
Judge Brooke,
delivered the opinion of the court:
The court is of opinion, that it was error in the superior court to enter a judgment against the defendant, on the day after the conditional judgment had been confirmed at rules; the defendant having until the next term after the conditional judgment is confirmed in the office, to set it aside, under the act of assembly.
The judgment is, therefore, reversed, and the cause remanded, with liberty to the appellant to plead and set the oflice judgment aside, on the usual terms, or to be final, in case of his failure to set it aside.